Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 27,  and 30, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 As per claims 27 and 30,  In the present instance, claim 27 recites the broad recitation hardware and medium, and the claim also recites the program code, which is 
Those claims fails to provide further limitations of the claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -3, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772.


 	As per claim 1, Tomkow discloses a method comprising: 
 	receiving, by a one-time pad (OTP) hub(fig.12 Otp Service  ), from a first user of a computer network, a communication encrypted with an OTP associated with said first user, wherein said communication is intended for a second user ( fig.12,  par 0020, to send a message , the sender encrypts the message, i.e. a communication encrypted, 
 	encrypting, by said hub, said communication enrypted with an OTP associated with said second user( par 0115, [0115] The value of o will be an encrypted representation of the plaintext byte, i.e. a communication,  transmitted by the sender re-encrypted with the value of the destination's, i.e. second user, OT pad.); 
 	decrypting, by said hub, said communication with an OTP associated with said first user(par 0020, 0025, the service decrypts the encrypted message using the sender one-time pad  ); and 
 	delivering said communication to said second user (par 0025, transmitting the encrypted message from the OTP Hub to the recipient ).
 	Tomkow does not explicitly disclose encrypting, by said hub, said communication( i.e. communication encrypted)  with an OTP.
 	However, Alao discloses encrypting, by said hub, said communication( i.e. communication encrypted)  with an OTP (par 0096 The computed Blowfish block cipher initialization data was encrypted with a second private-key encryption method such as a pseudo one-time pad).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, because doing so would provide encrypted messages are exchanged between the second device and the first device, thereby creating a cryptographically secure communications channel  between the second device and the first device(par 0098).



 	As per claim 2, Tomkow in view of Alao discloses the method of claim 1, Tomkow discloses wherein said second user further decrypts said communication with an OTP associated with said second user (par 0026 the transmitted encrypted message is decrypted by the recipient using the recipient's one time pad. In another alternative aspect, each one-time pad includes a portion used for encrypting sent messages and a portion used for decrypting received messages).

 	As per claim 3, Tomkow in view of Alao discloses the method of claim 1, Tomkow discloses  wherein said network comprises a plurality of users, wherein each of said users stores only an OTP associated with said user, and wherein said hub stores OTPs associated with each of said plurality of users ( par 0149, an OTP Message from a sender 901 to a recipient 904 through a single OTP Hub 905. The sender uploads a message to the OTP Hub 905 where it is decrypted with that OTP Hub's copy of the sender's pad 902 and then re-encrypted with the OTP Hub's copy of the destination's pad 903. The destination (recipient 904) downloads the message and decrypts it. 
[0149] In FIG. 10, sender 1001, addresses a message to a client 1006 of a different OTP Hub. The sender uploads a message to a first OTP Hub 1010 (the sender's primary OTP Hub that has the only other copy of their one-time pad data) where it is decrypted with the first OTP Hub's copy of the sender's pad 1002. The first OTP Hub 1010 determines the identity of the OTP Hub 1015 that hosts the destination's OT pad 1005. The sender's OTP Hub re-encrypts the message using a one-time pad 1003 that is shared only with the OTP Hub associated with the recipient, the destination OTP Hub, and transmits it to the destination OTP Hub 1015. At the destination OTP Hub, the message is decrypted using OT pad 1004 and re-encrypted with that OTP Hub's copy of the recipients OT pad 1005. The encrypted message is then downloaded and decrypted by the original intended recipient 1006 ).


 	As per claim 27, Tomkow in view of Alao discloses  A system comprising:  Tomkow discloses at least one hardware processor; and a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by said at least one hardware processor to perform the method of any one of claim 1 ( par 0162 The OTP Hub server typically includes, like the computer, a processor, a memory, and may also include one or more alternative forms of memory or storage, along with suitable communication circuitry so as to be able to communicate, either wired or wirelessly, with the computer. Information, data, and commands are processed by the computer and the OTP Hub server by executing one or more sequences of one or more instructions contained in the memory of either the computer or OTP Hub server. Such instructions may be read into memory of the server or computer from another computer-readable medium, such as storage device. Execution of the sequences of instructions contained in the memory causes the processor of the computer or OTP Hub server to perform the process steps described herein. In an alternative implementation).


 	As per claim 30, Tomkow in view of Alao discloses A computer program product comprising Tomkow discloses a non-transitory computer- readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to perform the method of any one of claim 1 ( [0163] The term "computer-readable medium" as used herein refers to any media that participates in providing instructions to any processor for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. Non-volatile media includes, for example, optical or magnetic disks, or a secure storage device such as a portable storage device, which may include portable hard drives, optical discs, or devices known as "thumb" drives. Volatile media includes dynamic memory).





Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Triana US 2012/0084200.

 	As per claim 14, Tomkow in view of Alao discloses the a method of claim 1, the combination fails to discloses wherein comprising: said delivering comprises transmitting, by said first OTP hub, said communication to a second OTP hub; decrypting, by said second OTP hub, said communication with an OTP associated with said first user; and transmitting said communication to said second user.

 	However, Triana discloses said delivering comprises transmitting, by said first OTP hub (fig.2, par 0034 the first hub 205 can collect information used to identify the buyer 110 which is then sent to the code generator. For example, the first hub 205 can collect biometric data from the buyer 110 to be used by the code generator 210 to confirm the user's identity. Additionally or alternatively, the code generator 210 can issue the one-time payment code to the first hub 205.  ), said communication to a second OTP hub ( par 0035 the second hub 215 includes a seller hub. A seller hub is a hub that is configured to request payment on behalf of the seller 115. In particular, the second hub 215 can transmit the amount due and the one-time payment code to ensure payment. The second hub 215 can include any device, apparatus or artifact meant to request payment); decrypting, by said second OTP hub, said communication with an OTP associated with said first user (par 0011 second hub, where the second hub accepts the one-time payment code from the first hub and a payment engine, where the payment engine verifies the one-time payment code and authorizes payment ); and transmitting said communication to said second user ( pat 0036 the first hub 205 can transmit the one-time payment code to the second hub 215.).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching of transmitting one time payment code using between the first hub and second hub of Triana, because doing so would provide confirming the authenticity of the one-time payment code can include determining whether the one-time payment code is a validly issued one-time payment code(par 0039).
 	

 	As per claim 15, Tomkow in view of Alao in view of Triana discloses the method of claim 14, Tomkow discloses wherein said second user further decrypts said communication with an OTP associated with said second user(par 0026 the transmitted encrypted message is decrypted by the recipient using the recipient's, i.e. second user, one time pad. In another alternative aspect, each one-time pad includes a portion used for encrypting sent messages and a portion used for decrypting received messages).

 	As per claim 16, Tomkow in view of Alao in view of Triana discloses the method of claim 14, Tomkow discloses wherein said network comprises N said users and a plurality of said hubs, and wherein each of said hubs stores OTPs associated with between 1 and all of said users([0149] In FIG. 10, sender 1001, addresses a message to a client 1006 of a different OTP Hub. The sender uploads a message to a first OTP Hub 1010 (the sender's primary OTP Hub that has the only other copy of their one-time pad data) where it is decrypted with the first OTP Hub's copy of the sender's pad 1002. The first OTP Hub 1010 determines the identity of the OTP Hub 1015 that hosts the destination's OT pad 1005. The sender's OTP Hub re-encrypts the message using a one-time pad 1003 that is shared only with the OTP Hub associated with the recipient, the destination OTP Hub, and transmits it to the destination OTP Hub 1015. At the destination OTP Hub, the message is decrypted using OT pad 1004 and re-encrypted with that OTP Hub's copy of the recipients OT pad 1005).

 	As per claim 17, Tomkow in view of Alao in view of Triana discloses the method of claim 14, Tomkow discloses wherein each of said hubs stores OTPs associated with between 1 and all of said users ([0149] In FIG. 10, sender 1001, addresses a message to a client 1006 of a different OTP Hub. The sender uploads a message to a first OTP Hub 1010 (the sender's primary OTP Hub that has the only other copy of their one-time pad data) where it is decrypted with the first OTP Hub's copy of the sender's pad 1002. The first OTP Hub 1010 determines the identity of the OTP Hub 1015 that hosts the destination's OT pad 1005. The sender's OTP Hub re-encrypts the message using a one-time pad 1003 that is shared only with the OTP Hub associated with the recipient, the destination OTP Hub, and transmits it to the destination OTP Hub 1015. At the destination OTP Hub, the message is decrypted using OT pad 1004 and re-encrypted with that OTP Hub's copy of the recipients OT pad 1005).

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Triana US 2012/0084200 in view of DeNeut et al US 2017/0033925.


 	As per claim 18, Tomkow in view of Alao in view of Triana discloses the method of claim 16, the combination does not explicitly  wherein at least some of said users and said hubs store a routing table identifying said associations between said OTPs stored by each of said hubs and their associated said users, and wherein at least some of said receiving and said transmitting are based, at least in part, on said routing table.
 	However, DeNeut discloses wherein at least some of said users and said hubs store a routing table identifying said associations between said OTPs stored by each of said hubs and their associated said users, and wherein at least some of said receiving and said transmitting are based, at least in part, on said routing table(par 0053 group pad usage. Group pads can be used to allow groups to securely send and receive messages to and from one another more efficiently than using a collection of bilateral pads and routing configurations to support messaging in a group context. A mechanism for preventing pad collision is desirable. According to various embodiments, the sub-pad allocation system (though other deterministic and random mechanisms could be implemented) includes dividing the total number of sub-pads by the number of users in the group, assigning each user a corresponding initial subset of sub-pads, and assigning an order of access of sub-pads such that each user "claims" sub-pads as "send pads" in a deterministic fashion that can be known to the other users in the group (such as a star configuration where each user claims sub-pads moving toward the center). One implementation of a group pad 411 includes sub-pads 407 allocated to different users. Block 401 is allocated to User 1, block 403 is allocated to User 3, and block 405 is allocated to User 3. To the extent a user exhausts the initial sub-pad subset allocation, the user would then claim a sub-pad at 407 that would be the last sub-pad claimed (i.e. the one at the bottom of that user's sub-pad stack) by the user who has the most unused sub-pads allocated. In this way, sub-pads can be allocated without central server coordination and without requiring real-time, online coordination among user's clients).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching of transmitting one time payment code using between the first hub and second hub of Triana, based on the teaching of one time Group Pad  of users of  DeNeut, because doing so would provid secure communications using one-time pads. 


Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Lu et al US 2007/0208949.	

 	As per claim 21, Tomkow in view of Alao discloses the method of claim 1, the combination Tomkow discloses wherein each of said users stores a second OTP associated with said user (par 0062, the users one time pads are held by the OTP hub systems ), and combination fails to disclose wherein said second OTP is configured for use in connection with a two-step user authentication of said user.
 	However, Lu discloses wherein said second OTP is configured for use in connection with a two-step user authentication of said user( par 0029 a strong two-factor authentication mode that combines software with hardware and uses one-time pad technology, obtaining high security without the cost of usability).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching two-factor authentication use of one-time pad of Lu, because doing so would obtain high security without the cost of usability.
 	As per claim 22, Tomkow in view of Alao in view of Lu discloses the method of claim 21, Lu discloses wherein said second OTP is configured for use in connection with a two-step user authentication of said user( par 0029 a strong two-factor authentication mode that combines software with hardware and uses one-time pad technology, obtaining high security without the cost of usability).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Maeda et al US 2011/0022807.

 	As per claim 24, Tomkow in view of Alao discloses the method of claim 1, Tomkow discloses wherein at least some of said OTPs are disposed( par 0063, OTP service will erase the portion of HUB’s copy of the OTP).
  	But fails to disclose overwriting at least a portion thereof using false data to the OTPs.
  	 However, Maeda discloses overwriting at least a portion thereof using false data to the OTPs (par 0034 it is required to allocate new physical memory region in order to realize the pseudo overwriting to the OTP memory, and the physical memory region is consumed in each occurrence of the overwriting processing).


 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching overwriting of one-time pad of Maeda, because doing so would provide disposal or new pad for protecting the communication.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Hong et al US 10,313,332.


 	As per claim 25, Tomkow in view of Alao discloses the method of claim 1, Alao disclose wherein at least some of said OTP hubs further comprise at least one of a random numbers generator (RNG) ([0067] A pseudo one-time-pad is identical to a one-time pad except that the pseudo one-time pad is generated from the session key using a pseudo random number generator. The pseudo one-time pad generation sequence is fast enough so that the decryption time of the session initialization data is minimized ), and the combination fails to disclose an automated teller machine configured for dispensing OTPs to said users.
 	However, Hong discloses an automated teller machine configured for dispensing OTPs to said users (fig.3B 100 and col 5, lines 29-37, the OTP terminal 1108 may first generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen. The computer device 120B may be a device such as an automated teller machine (ATM) device. The computer device 120B may obtain the screen of the OTP terminal 1108 on which the color code is displayed through an embedded camera 125B).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching of one-time pad using with teller of Hong, because doing so would provide higher security for the communication.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow US 2014/0337615 in view of Alao US 2004/0034772 in view of Hong et al US 10,313,332 in view of  Berzanskis et al US 2006/0059343.

 	As per claim 26, Tomkow in view of Alao  in view of Hong discloses the method of claim 25, Hong discloses wherein said OTPs are distributed to the automated teller machine (fig.3B 100 and col 5, lines 29-37, the OTP terminal 1108 may first generate an OTP, encode the generated OTP into a color code, and finally output the color code on a screen. The computer device 120B may be a device such as an automated teller machine (ATM) device. The computer device 120B may obtain the screen of the OTP terminal 1108 on which the color code is displayed through an embedded camera 125B )  but the combination fails to disclose using at least one of Quantum Key distribution (QKD) communication, and physically secured distribution means.
 	However, Berzanskis discloses Quantum Key distribution (QKD) communication, and physically secured distribution means(par 0053  one-time pad encryption is excessive and other classical symmetric key encryption techniques can be employed with a QKD system. These techniques would require additional hardware and/or software. The present invention concerns a QKD system that does not provide specialized encryptors. Such systems can be used in one-time pad encryption mode).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the one time pad hub for two user of Tomkow, based on the teaching of cipher data was encrypted with second encryption method one time pad of Alao, based on the teaching of one-time pad using with teller of Hong, based on teaching of QKD of one time pad of Berzanskis,  because doing so would provide allows QKD to encrypt broadband streams of data.



Allowable Subject Matter
Claims 5-7, 10 and 12 are allowed cited portion of the prior art. 
Claims5 -7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. If applicant does not incorporate the intervening claim, examiner can provide final office action in responses. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tofts et al US 8250363 discloses One-time pad device provisioning method, involves distributing secret random data received by device in hierarchical distribution pattern, and using part of data retained by device to provide device with new one-time pad data and   One-time pad device provisioning method, involves distributing secret random data received by device in hierarchical distribution pattern, and using part of data retained by device to provide device with new one-time pad data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496